In an action, inter alia, to compel the granting of a pension to plaintiff, a former employee of the corporate defendant, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered November 17, 1970, in favor of defendants, upon an order of said court which granted defendants’ motion for summary judgment. Judgment' reversed, with $10 costs and disbursements, and motion denied. The corporate defendant’s pension plan provided: “ (b) Any employee whose term of employment has been thirty years or more, or any male employee who has reached the age of fifty-five and whose term of employment has been twenty-five or more years, or any female employee who has reached the age of fifty years and whose term of employment has been twenty-five or more years may, if the case is approved by the Committee as appropriate for such treatment, be retired from active service and, upon such retirement, shall he granted a service pension.” Upon reaching the age of 55 and having been employed by the corporate defendant for over 40 years, plaintiff applied for retirement pursuant to the *859above provision. The Employees’ Benefit Committee refused to approve his case as appropriate for retirement and to grant him a pension, without stating its reasons therefor. When all specific conditions of subdivision “ (b) ” of section 4 of the pension plan are met by an employee’s service, the committee may not arbitrarily and unreasonably withhold retirement approval. No reason or justification for the denial of plaintiff’s service pension has been shown. Hopkins, Acting P, J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.